     Case: 1:20-cv-05233 Document #: 10 Filed: 09/21/20 Page 1 of 1 PageID #:87

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Shenzhen Qianhai Phoenix Networks Co., Ltd.
                                                  Plaintiff,
v.                                                             Case No.: 1:20−cv−05233
                                                               Honorable Steven C. Seeger
Amazon.com Services, LLC, et al.
                                                  Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, September 21, 2020:


       MINUTE entry before the Honorable Steven C. Seeger: The Court reviewed the
declaration (Dckt. No. [9]) about the efforts made by Plaintiff to notify Defendants that
counterfeit products are for sale on amazon.com. By October 9, 2020, the parties shall
meet and confer and attempt to reach an amicable resolution. Plaintiff shall give
Defendants complete information about all of the allegedly counterfeit products that are
offered for sale on amazon.com. The parties shall file a status report on that issue by
October 12, 2020. Mailed notice. (jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
